Citation Nr: 0712083	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  06-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied service connection for 
hearing loss and tinnitus.

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The currently demonstrated hearing loss is shown as 
likely as not to be due to exposure to acoustic trauma during 
the veteran's period of active service.

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to exposure to acoustic trauma during the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  The Board has considered the VCAA provisions 
with regard to the matter on appeal but finds that, given the 
favorable action taken below, no further analysis of the 
development of this claim is necessary at the present time.

Laws and regulations

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2006).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

To establish service connection for bilateral hearing loss or 
tinnitus disability, the veteran is not obliged to show that 
his hearing loss or tinnitus was present during active 
military service.  However, if there is insufficient evidence 
to establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss and tinnitus, service incurrence may be presumed 
if the disease is manifested to a degree of 10 percent or 
more within one year after the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Factual background

In an April 1978 response to a VA request for information, it 
was noted that the National Personnel Records Center (NPRC) 
indicated that the veteran's case was fire-related and that 
no medical records were on file.  However, the record 
contains Surgeon General Office (SGO) abstracts which reflect 
a June 1944 admission for treatment of acute bursitis.  

In August 2005, the veteran filed a claim for ear damage.  In 
his claim, the veteran indicated that he underwent a 
separation examination in October 1945 at Fort Dix.  The 
veteran's separation documents reflect his service as a 
cannoneer and gun crewman for heavy artillery with the 977th 
FAbn in Italy, France, and Germany.  He was chief of a 12-man 
gun crew; he supervised and trained men in the maintenance 
and firing of 155-millimeter (mm) guns.  His separation 
documentation also reflects his service as a truck driver of 
1.5-ton trucks that delivered fuel oil to on local routes.  

In December 2005, the veteran underwent a VA audio 
examination.  The examiner noted a review of the veteran's 
claims file, which included a notation that his service 
medical records had been destroyed and were unavailable for 
review.  The examiner also noted the veteran's military 
service as a gun crewman and supervisor for maintenance and 
firing of heavy artillery and 155-mm guns.  The veteran 
denied having any post-service recreational or occupational 
noise exposure, and he reported that he had worked 39 years 
as a vending machine mechanic.  The examiner concluded that 
based on this information, the relationship between hearing 
loss and tinnitus and military service "is purely 
speculative" and that the evidence did not support such a 
connection.  

The examiner noted that the veteran's chief complaints 
involved recurrent tinnitus and hearing difficulty that was 
worse in the right ear.  The veteran reported that the onset 
of his hearing loss was upon discharge from the military and 
was due to in-service noise exposure from artillery without 
the use of hearing protection.  The veteran denied having a 
history of head trauma, otalgia, vertigo, and familial 
hearing loss.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
65
70
90
100
81
LEFT
30
30
45
65
60
50

Speech audiometry revealed speech recognition ability of 12 
percent in the right ear and of 50 in the left ear.  The VA 
examiner's assessment was moderate to profound sensorineural 
hearing loss in the right ear and mild to moderately-severe 
sensorineural hearing loss in the left ear with recurrent 
right ear tinnitus.  Following the objective examination, the 
audiologist did not render an opinion as to etiology of the 
hearing loss and tinnitus.  

In July 2006, the veteran submitted a statement from a 
private ear/nose/throat (ENT) doctor who had treated the 
veteran's hearing problems since 1983.  The physician 
enclosed an audiogram that was completed in 1991 which showed 
a significant bilateral hearing loss.  It was noted that the 
veteran report exposure to guns in the army.  The physician 
opined that the veteran's hearing loss was long-standing and 
should be considered in his claim for VA benefits and 
issuance of hearing aids.  

In this case, the medical evidence of record shows that the 
veteran has sensorineural hearing loss with tinnitus.  The 
only evidence of record of significant noise exposure is when 
the veteran was in the military.  The examiner noted in the 
2005 VA examination report that the veteran denied post 
service recreational and occupational noise exposure.  The 
statement from the private treating physician that he had 
treated the veteran's hearing loss problems since 1983 
suggests a longstanding history of hearing loss symptoms.  
There is no evidence that reflects any other likely etiology 
for the veteran's hearing loss or tinnitus.  

Although the veteran's statements alone are not sufficient to 
prove that his currently diagnosed tinnitus and bilateral 
hearing loss are related to military service, his statements 
provide competent evidence of the type of noise he was 
exposed to both in the service and post service discharge.  
As noted above, the veteran served during World War II as a 
gun crewman and supervised the maintenance, training, and 
firing of heavy artillery.  Additionally, his statements 
provide competent evidence as to the symptoms of hearing loss 
and tinnitus he experienced in service, as well as the 
continuity of these symptoms after service discharge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that there are two contradictory medical 
opinions that were considered in this case.  In this regard, 
the 2005 VA examiner the veteran, reviewed the evidence of 
record, and opined that the relationship between the 
veteran's military service and complaints of hearing loss and 
tinnitus was purely speculative.  While the July 2006 private 
ENT did not review the veteran's claims file, he has treated 
the veteran's hearing loss problems since 1983 and 
essentially concluded that a relationship between the 
veteran's military service and hearing problems is likely.  
The ENT appears to have based this opinion on the veteran's 
longstanding history of hearing problems and history of noise 
exposure, which the Board considers to be credible given the 
documentation of his military specialty as a gun crewman in 
heavy artillery during World War II.  Further, the record 
contains no evidence to the contrary that attributes the 
veteran's hearing loss and tinnitus to an etiology other than 
noise exposure from heavy gunfire during World War II.  

In view of the totality of the evidence, the Board finds that 
it is at least as likely as not that hearing loss and 
tinnitus were incurred in active service.  By extending the 
benefit of the doubt to the veteran, the Board concludes that 
service connection is warranted.

Accordingly, as the veteran has noise-induced bilateral 
hearing loss, with secondary tinnitus; has a history of noise 
exposure in service; has provided competent evidence of 
symptoms of hearing loss and tinnitus since such exposure in 
service that have continued to increase subsequent to service 
discharge; and there is no evidence of record that the 
veteran's current hearing loss and tinnitus is not related to 
his military service, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
veteran the benefit of the doubt, service connection for 
hearing loss and tinnitus is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


